Citation Nr: 0318298	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  95-38 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including post traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a skin disorder, 
including pityriasis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and friend




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active service from June to November 1964, 
February 1965 to January 1968, February 1974 to February 
1977, May 1977 to January 1978, and August 1991 to March 
1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a Department of Veterans Affairs (VA) Seattle Regional 
Office (RO) June 1994 rating decision which, in pertinent 
part, denied service connection for PTSD and a skin disorder.

This case was previously before the Board in September 1998 
at which time additional evidentiary development was sought.  
At that time, the Board noted the veteran served in Southwest 
Asia from September to November 1991 and that his claim of 
service connection for "skin rash all over his body" was 
evaluated by the RO upon application of regulations 
applicable to claims for compensation for certain 
disabilities due to undiagnosed illnesses.  See 38 C.F.R. § 
3.317.  The Board observed that since the veteran's chronic 
skin disorder had been diagnosed as pityriasis, application 
of § 3.317 was inappropriate in this case, and his current 
claim was properly framed as listed on the title page above.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.


The Board previously remanded this case in September 1998 in 
order to afford the veteran a psychiatric examination and an 
examination of the skin and to specifically address any 
etiological relationship between the veteran's claimed 
conditions and service.  Although the requested examinations 
were conducted during 2002, several critical matters were not 
clearly addressed or resolved, and accordingly, additional 
evidentiary development is required.

A VA PTSD examination was conducted in August 2002, at which 
time diagnoses included a severe bipolar disorder and chronic 
PTSD.  With respect to the diagnosed PTSD, the examiner 
opined that this was 2/3 attributable to childhood/adolescent 
trauma and 1/3 secondary to probable traumas experienced 
during the veteran's active duty in Saudi Arabia in 1990 and 
1991.  In December 2002, the examiner offered an addendum 
opining that 2/3 of the veteran's bipolar disorder showed an 
indication during his early adolescence and 1/3 was possibly 
attributable to stressors experienced during the veteran's 
active duty in Saudi Arabia.  This evidence suggests that 
both the veteran's PTSD and bipolar disorder existed prior to 
service, but is unclear, and furthermore, did not express and 
opinion concerning whether, if pre-existing, PTSD or a 
bipolar disorder was aggravated during service.  Accordingly, 
an additional VA examination in warranted, as set forth 
below.

A VA examination of the skin was conducted in September 2002, 
at which time diagnoses of pityriasis lichenoides chronica, 
mild tinea pedis, and onychomycosis were made.  The examiner 
opined that the cause or etiology of pityriasis lichenoides 
chronic had not been determined, and offered no opinion as to 
the onset or etiology of the other diagnosed skin 
condition(s).  The Board notes that the service medical 
records document treatment of tinea pedis in 1975 and 1976.  
Accordingly, as to this claim additional evidentiary 
development is also required.

On remand, the RO should also make arrangements to obtain the 
veteran's records from the Social Security Administration 
(SSA) and from Don Johnson, Ph.D. at the Vet Center.




This case is REMANDED for the following actions:

1.  Make arrangements to obtain the 
veteran's complete treatment records from  
Don Johnson, Ph.D. at the Vet Center, 
dated since 1992.

2.  Make arrangements to obtain a copy of 
any SSA decision denying or granting 
disability benefits to the veteran.  
Request from SSA copies of all the 
documents or evidentiary material that 
were used in considering the veteran's 
claim for disability benefits, including 
any reports of subsequent examinations or 
treatment.  If these records are 
duplicates of those already on file, that 
fact should be annotated in the claims 
folder.  Any other pertinent records 
should be associated with the claims 
folder.

3.  Following completion of the foregoing, 
schedule the veteran for a complete and 
thorough VA examination by a psychiatrist 
to determine the nature and etiology of 
any currently manifested psychiatric 
disorder, which has been variously 
diagnosed as PTSD and a bipolar disorder.  
Prior to conducting the examination, the 
doctor should be given a copy of this 
remand and the veteran's claims folder and 
should review the veteran's medical 
history.  The diagnosis should be in 
accordance with the American Psychiatric 
Association's: Diagnostic and Statistical 
Manual of Mental Disorders-IV.  All 
necessary special studies or tests 
including appropriate psychological 
testing and evaluation is to be 
accomplished.  

The examination report should reflect 
review of pertinent material in the claims 
folder.  The doctor should integrate the 
previous psychiatric findings and 
diagnoses with current findings to obtain 
a true picture of the veteran's 
psychiatric status. 

The doctor should also provide answers to 
the following questions: 

a.  An opinion as to the date of onset 
and etiology of each currently manifested 
psychiatric disorder.  Is it at least as 
likely as not that any currently 
manifested psychiatric disorder had its 
onset during service or within the first 
post-service year or is related to any 
in-service disease or injury?

b.  If the diagnosis of PTSD is deemed 
appropriate, the doctor should specify 
(1) the factors relied upon to support 
the diagnosis; (2) the specific 
stressor(s) (i.e., pre-service and/or in-
service stressors) that prompted the 
diagnosis; and (3) whether there is a 
link between the current symptomatology 
and one or more of the stressors. 

c.  For each and every psychiatric 
disorder determined to have existed prior 
to service, is it at least as likely as 
not that that the disorder underwent a 
permanent increase in disability 
(worsening) during service? (Temporary or 
intermittent flare-ups of a pre-service 
condition, without evidence of worsening 
of the underlying condition, are not 
sufficient to be considered aggravation 
in service).  If so, was any worsening 
beyond the natural progress of the 
disorder?

The evaluation report should include the 
complete and detailed rationale for all 
opinions expressed.  If any of 



the foregoing cannot be determined, the 
doctor should so state for the record.

4.  Schedule the veteran for a VA 
examination by a dermatologist to 
determine the nature and etiology of any 
currently manifested skin disorder, which 
has been diagnosed as pityriasis 
lichenoides chronica, tinea pedis, and 
onychomycosis.  Prior to conducting the 
examination, the doctor should be given a 
copy of this remand and the veteran's 
claims folder and should review the 
veteran's medical history.  All necessary 
special studies or tests and evaluation 
is to be accomplished.  

As to each diagnosed skin disorder, the 
doctor is requested to provide opinion as 
to its date of onset and etiology.  Is it 
at least as likely as not that any 
currently manifested skin disorder had 
its onset during service or is related to 
any in-service disease or injury?  To the 
extent possible, the doctor should be 
asked to comment on whether any in-
service skin disorders may be 
distinguished from post-service 
symptomatology; if so, the doctor should 
explain such distinction

For any skin disorder determined to have 
existed prior to service, is it at least 
as likely as not that that it underwent a 
permanent increase in disability 
(worsening) during service? (Temporary or 
intermittent flare-ups of a pre-service 
condition, without evidence of worsening 
of the underlying condition, are not 
sufficient to be considered aggravation 
in service).  If so, was any worsening 
beyond the natural progress of the 
disorder?




The evaluation report should include the 
complete and detailed rationale for all 
opinions expressed.  If any of the 
foregoing cannot be determined, the 
doctor should so state for the record.

5.  Review the claims file and ensure 
that no other notification or development 
action is required by the VCAA.  If 
further action is required, undertake it 
before further adjudication of the claim.  

6.  Finally, readjudicate the veteran's 
claims, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claims remains 
adverse, the veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and afforded a reasonable period of time 
within which to respond thereto.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



